The application of defendants in error for a rehearing herein having heretofore been allowed, June 24, 1920, this cause came on again to be heard upon the transcript of the record of the court of appeals of Cuyahoga county and was argued by counsel. On consideration whereof, it is ordered that the former judgment, entered herein on January 27, 1920 [ante, 47], and recorded in Journal *535No. 28, page 372, be, and the same hereby is, adhered to.

Former judgment adhered to.

Nichols, C. J., Matthias, Johnson, Wanamaker, Robinson and Avery, JJ., concur.